DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 12-16 in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination burden is not a serious burden.  This is not found persuasive because
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or,
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 11, 2022.

Information Disclosure Statement
	Regarding the IDS from May 15, 2019, there is a non-patent literature reference from January 2, 2019 from the Brazilian Patent Application BR112015000465-2; however, the IDS from May 15, 2019 only discloses a Brazilian Patent Application from February 19, 2019 for Brazilian Patent Application BR112015000465-2 (reference 9 in the Non-Patent Literature Documents).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the phrase “an oxygen supply” could be the same or a different “oxygen supply” from claim 1. However, this phrasing is indefinite. A way to rectify the phrase would be to call it “the oxygen supply” if this is the intention of the invention.
Regarding claim 13, claim 13 recites the limitation “the oxygen source” in line 2.  There is insufficient antecedent basis for this limitation in the claim. A way to amend this claim would be to use the phrase “the oxygen supply”.
Regarding claim 14, the oxygenator device of claim 1 replaces the lid of the basin in the placing step. However, the oxygenator device as claimed in claim 1 comprises tubing including a plurality of holes by which the received oxygen may exit the tubing. Examiner is unsure as to how this tubing can replace the lid of the basin and still be submerged within a bath of the perfusate solution within the basin as stated in claim 12. Please add clarifying language, possibly a holder from claim 2, language based on the drawings, or language based on paragraphs [0011]-[0012] of the specification, among other possible sources in the application.
Dependent claims 13-16 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsberg (US 2018/0310549).
Regarding claim 12, Alsberg discloses a method of oxygenating a perfusate solution (claim 11) to be perfused through an organ or tissue (claim 1), the method comprising:
	placing the oxygenator device of claim 1 (see below) on a basin (paragraphs [0012] or [0014]-[0015]) of an organ perfusion circuit (abstract) so that the tubing (paragraph [0016]; Fig. 1 “submerged perforated tube”) and the holes (paragraph [0016]; Fig. 1 “perforated”) therein are submerged (paragraph [0016]; Fig. 1 “submerged”) within a bath (paragraph [0012]) of the perfusate solution (claim 11).
Regarding independent claim 1, Alsberg discloses an oxygenator device (abstract) for oxygenating a perfusate solution (abstract) to be perfused through an organ or tissue (abstract), the device comprising:
	an inlet (paragraph [0016]; Fig. 1 “Luer Fitting”) configured to receive oxygen from an oxygen supply (paragraph [0011]; Fig. 1 “O2 Supply”); and
	tubing (paragraph [0016]; Fig. 1 “submerged perforated tube”) connected to the inlet (paragraph [0017]; Fig. 1 through “T” or “Y” Fitting), the tubing (paragraph [0016]; Fig. 1 “submerged perforated tube”) including a plurality of holes (paragraph [0016]; Fig. 1 “perforated”) by which the received oxygen may exit the tubing (paragraph [0016]; Fig. 1 “bubbles (air or O2)”).
	Regarding claim 15, Alsberg discloses discontinuing administration (paragraphs [0011] and [0016] “alternate between the two” referring to oxygen or air) of the oxygen from the oxygen supply (paragraph [0011]; Fig. 1 “O2 Supply”); and then placing the organ or tissue (paragraph [0025]) in the basin of the organ perfusion circuit (paragraphs [0012] or [0014]-[0016]).
Regarding claim 16, Alsberg discloses wherein the oxygen is administered (paragraph [0016]; Fig. 1 “bubbles (air or O2)”) while the organ or tissue is being perfused (paragraph [0023]) in the organ perfusion circuit (paragraphs [0011] and [0016]).

Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassil (US 2011/0076666).
	Regarding claim 12, Brassil discloses a method of oxygenating (claim 13) a perfusate solution (claim 13) to be perfused through an organ or tissue (claim 13), the method comprising:
	placing the oxygenator device of claim 1 (taught below) on a basin (claim 1) of an organ perfusion circuit (claim 13) so that the tubing (claim 14) and the holes (claim 14 “permeable tubing”) therein are submerged (claim 14) within a bath (claim 14) of the perfusate solution (claim 13) within the basin (claim 1);
	connecting the inlet (paragraph [0041]) of the oxygenator device (paragraph [0047]) to an oxygen supply (paragraph [0047]); and 
	administering oxygen from the oxygen supply (paragraph [0047]), through the inlet (paragraph [0041]), through the holes in the tubing (claim 14 “permeable tubing”), and into the perfusate bath (claim 14) so as to increase oxygen concentration (claim 14) of the perfusate solution constituting the bath (claim 14).
	Regarding claim 1, Brassil discloses an oxygenator device (claim 13) for oxygenating a perfusate solution (claim 13) to be perfused through an organ or tissue (claim 13), the device comprising:
	an inlet (paragraph [0041]) configured to receive oxygen from an oxygen supply (paragraph [0047]); and 
	tubing (claim 14) connected to the inlet (paragraph [0041]), the tubing (claim 14) including a plurality of holes (claim 14 “permeable tubing”) by which the received oxygen may exit (claim 14) the tubing (claim 14 “permeable tubing”).
Regarding claim 16, Brassil discloses wherein the oxygen is administered (paragraphs [0047]-[0048]) while the organ or tissue (claim 13) is being perfused in the organ perfusion circuit (claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alsberg (US 2018/0310549) as applied to claim 12, further in view of Spearman (US 2015/0231322).
Regarding claim 13, Alsberg discloses administering oxygen (paragraph [0016]; Fig. 1 “bubbles (air or O2)”) from the oxygen source (paragraph [0011]; Fig. 1 “O2 Supply”) and precise control of oxygen flow (paragraph [0017]).
Alsberg does not disclose administering oxygen from the oxygen source at a rate of about 10 liters per minute for at least 10 minutes.
Spearman discloses administering oxygen from the oxygen source (paragraphs [0065]-[0066]) at a rate of about 10 liters per minute (paragraphs [0065]-[0066]) for at least 10 minutes (paragraphs [0065]-[0066]).
In the analogous art of blood treatment systems, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Alsberg to administer oxygen at a rate of 10 liters per minute for at least 10 minutes as in Spearman in order to oxygenate the perfusate to help the organ survive ex-vivo.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brassil (US 2011/0076666) as applied to claim 12, further in view of Spearman (US 2015/0231322).
Regarding claim 13, Brassil discloses administering oxygen (claim 14) from the oxygen source (paragraph [0047]) and precise control of oxygen flow (paragraph [0047]). Brassil discloses an example oxygen flow rate of 0.5 L/min for a 50 gram kidney (paragraph [0050]).
Brassil does not disclose administering oxygen from the oxygen source at a rate of about 10 liters per minute for at least 10 minutes.
Spearman discloses administering oxygen from the oxygen source (paragraphs [0065]-[0066]) at a rate of about 10 liters per minute (paragraphs [0065]-[0066]) for at least 10 minutes (paragraphs [0065]-[0066]).
In the analogous art of blood treatment systems, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Brassil to administer oxygen at a rate of 10 liters per minute for at least 10 minutes as in Spearman in order to oxygenate the perfusate to help the organ survive ex-vivo.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alsberg (US 2018/0310549) as applied to claim 12, in view of Brassil (US 2011/0076666).
	Regarding claim 14, Alsberg discloses a basin (paragraphs [0012] or [0014]-[0015]) and the oxygenator device (as taught in claim 12 rejection, paragraph [0016], “oxygenation system may be embedded in a lid of the coolant container”).
Arguably, Alsberg discloses a separate lid (paragraphs [0016] and [0018]).
Alsberg does not disclose prior to the placing step, removing a lid of the basin, wherein the placing step replaces the lid of the basin with the oxygenator device.
However, a separate lid is an obvious modification to a basin. Brassil discloses such a separate lid (paragraphs [0036]-[0038]) of the basin (claim 1). 
Removing a lid of a basin is an obvious previous step to placing something in the basin. Since the oxygenator device of claim 12 is already disclosed by Alsberg, replacing Brassil’s first lid of a basin, with the oxygenator device incorporated into a second lid of Alsberg, would be an obvious step.
In the analogous art of organ perfusion devices and oxygenators, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of Brassil to be replaced by the oxygenator of the lid of Alsberg in order to attach an organ to an oxygenated perfusate system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brassil (US 2011/0076666) in view of Baker (US 2006/0121439) as applied to claim 12.
Regarding claim 14, Brassil discloses a lid (paragraphs [0036]-[0038]) of the basin (claim 1) and an oxygenator device (as taught by Brassil in the claim 12 rejection).
Brassil does not disclose prior to the placing step, removing a lid of the basin, wherein the placing step replaces the lid of the basin with the oxygenator device.
Baker discloses the lid (Fig. 7, element 68) with the oxygenator device (Fig. 7, elements 30, 66, 68, 74, and 38 together with tubing in between) which can also be removed (paragraph [0069]).
Removing a lid of a basin is an obvious previous step to placing something in the basin. Since the oxygenator device is already disclosed by Brassil in view of Baker, replacing Brassil’s first lid of a basin, with the oxygenator device incorporated into a second lid of Baker, would be an obvious step.
In the analogous art of organ perfusion devices and oxygenators, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of Brassil to be replaced by the oxygenator of the lid of Baker in order to attach an organ to an oxygenated perfusate system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alsberg (US 2018/0310549) as applied to claim 12.
Regarding claim 15, Brassil discloses placing the organ or tissue in the basin (claim 13) of the organ perfusion circuit (claim 13).
Brassil does not disclose discontinuing administration of the oxygen from the oxygen supply.
However, Brassil does disclose an oxygen supply metered by a regulator. It would have been obvious to one skilled in the art before the effective filing date to modify the function of the regulator to discontinue administration of the oxygen from the oxygen supply in order to conserve the amount of oxygen released before the organ or tissue is undergoing perfusion.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (CN 109380213) (machine translation) – This invention is an isolated animal organ perfusion device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799